Citation Nr: 1550947	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  13-25 250A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to October 1966, and was the recipient of several combat awards, to include the Purple Heart Medal, Combat Infantryman Badge and the Air Medal.  He died in January 2011, and the Appellant is his surviving spouse. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The RO in Honolulu, Hawaii currently has jurisdiction over the Appellant's claim.

In July 2015, the Appellant testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran was not in receipt of, or entitled to receive a total disability rating for 10 continuous years prior to his death.

2.  The Veteran was not continuously rated as totally disabled for the five-year period after his discharge from service.

3.  The evidence of record does not reflect that the Veteran was a former prisoner of war.


CONCLUSION OF LAW

The criteria for entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In a case such as this, where the pertinent facts are not in dispute and the law is dispositive, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
As will be discussed in further detail below, the Appellant's claim for entitlement to DIC benefits, pursuant to 38 U.S.C.A. § 1318, is being denied solely because of a lack of entitlement under the law.  Accordingly, the Board has decided the appeal on the current record without any need for further consideration of the VCAA.

Analysis

VA law provides that if a Veteran's death is not determined to be service connected, a surviving spouse may still be entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a) (West 2014), benefits are payable to the surviving spouse of a deceased Veteran in the same manner as if the death were service connected if the Veteran was in receipt of, or entitled to receive, compensation for a service-connected disability that was: 1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; 2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or 3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. § 1318(b) (West 2014); 38 C.F.R. § 3.22 (2015). 

"Entitled to receive" means that at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the Veteran; (3) the Veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C. 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C. § 5308 but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22 (2015).

In this case, the death certificate indicates that the Veteran died in January 2011.  At the time of his death, service connection was in effect for posttraumatic stress disorder (PTSD), low back strain, diabetes mellitus, tinnitus, right forearm scars, and bilateral hearing loss.  The Veteran was also in receipt of a total disability individual unemployability (TDIU) rating, as the RO determined his combined disabilities rendered him unable to obtain or retain substantially gainful employment.  Therefore, the Veteran was in receipt of a total disability rating; however, this rating was assigned from September 1, 2005.  The Board also notes the Veteran did not initiate a claim for PTSD until January 2005, and this disability was a substantial factor in the establishment of TDIU entitlement.  As such, it is clear that the Veteran was not receiving or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, nor was he receiving or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling continuously since his release from active duty and for at least 5 years immediately preceding death.  Additionally, there is no evidence showing the Veteran was a former prisoner of war.  Furthermore, it has not been shown nor has it been alleged that the Veteran was "entitled to receive" compensation for a service-connected disability rated totally disabling under any of the circumstances listed under 38 C.F.R. § 3.22(b) (2015) for the appropriate time requirements.

In light of the above, the Board concludes that the Appellant's claim for Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318 (2015) must be denied.  Where, as here, the law is dispositive, the claim must be denied because of lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

ORDER

Entitlement to Dependency and Indemnity Compensation under 38 U.S.C.A. § 1318  is denied.


REMAND

The Board is of the opinion that additional development is required before the Appellant's claim on appeal is decided.  

Relative to the Appellant's claim for DIC, the Board notes the Veteran's death certificate indicates his immediate cause of death was hypercarbic respiratory failure resulting from end stage chronic obstructive pulmonary disease (COPD) and pneumonia.  A review of the Veteran's service treatment records does not show he was treated for or diagnosed with a respiratory disability during his period of military service.  In addition, his outpatient treatment notes from the Honolulu VAMC show his COPD was the result of a lengthy cigarette smoking history.  Based on these findings, the RO denied the Appellant's claim for service-connected cause of death benefits.  

As noted above, the Veteran was service connected for PTSD, evaluated as 50 percent disabling; low back strain, evaluated as 20 percent disabling; diabetes mellitus, also evaluated as 20 percent disabling; tinnitus, evaluated as 10 percent disabling; as well as right forearm scars and bilateral hearing loss, both of which were noncompensably evaluated.  His combined disability evaluation was 70 percent.  In addition, these disabilities were found to be sufficiently disabling that they precluded him from obtaining or retaining substantially gainful employment.  

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

The Board observes that the RO obtained a medical opinion addressing the cause of the Veteran's death from a physician at the Honolulu VAMC in March 2014.  The physician initially indicated the Veteran's cause of death listed on his death certificate was accurate.  The examiner then indicated the Veteran therefore did not die as a result of his service-connected diabetes mellitus and PTSD.  The examiner did not address whether the Veteran's COPD, with resulting hypercarbic respiratory failure was either incurred in service or caused by a service-connected disability.  Further, the examiner also did not indicate whether the Veteran's above-noted service connected disabilities contributed to his principal cause of death.  Prior to his death, the Veteran's outpatient treatment notes show he had experienced a significant worsening of his diabetes mellitus, which necessitated his use of over 100 units of insulin a day.  Further, the Appellant has indicated his service-connected PTSD and diabetes rendered him less able to sustain treatment for his COPD.  Consequently, the March 2014 VA medical opinion is inadequate and a remand for another medical opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion to determine if the Veteran's death was caused by a disability incurred in service.  The claims file and a copy of this remand will be made available to the examiner.  

The examiner must provide opinions as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's:

a.  principal cause of death originated in service or was otherwise incurred in service; 

b.  principal cause of death was caused or worsened by a service-connected disability; or

c.  service-connected disabilities, not identified as the principal cause of death, either individually or in concert, contributed substantially or materially to the Veteran's death, combined to cause death, or aided or lent assistance to the production of death.  Service-connection had been established for PTSD, a low back disability, diabetes, tinnitus, a scare of the right forearm, and bilateral hearing loss.

In this regard the examiner or examiners should consider and discuss the manifestations of the Veteran's service-connected disabilities as well as the disabling effects any medications used to treat those disabilities may have contributed to his death.  The examiner should note that it is not sufficient to show that a disability casually shared in producing death; it must be shown that there was a causal connection.

The examiner should provide a complete rationale for all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit sought is not fully granted, the AOJ must furnish a Supplemental Statement of the Case before the case is returned to the Board, if otherwise in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


